Non-Florida Reinstatement Premium Protection

Reinsurance Contract

Effective:  July 1, 2016

﻿

Federated National Insurance Company

Sunrise, Florida

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

_______________________

﻿

*****Portions of this document omitted pursuant to an application for an order
for confidential treatment pursuant to Rule 24b-2 under the Exchange Act.
Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.





 

 

16\F7V1072

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

﻿

First Reinstatement Premium Protection Reinsurance

﻿

 

Reinsurer(s)

Participation(s)

﻿

 

Allianz Risk Transfer AG (Bermuda Branch)**

*%

Total

*%

﻿

﻿

﻿

Second Reinstatement Premium Protection Reinsurance

﻿

 

Reinsurer(s)

Participation(s)

﻿

 

AXIS Specialty Limited

*%

Total

*%


**Both the Company and the Subscribing Reinsurer sign the Interests and
Liabilities Agreement.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

 

16\F7V1072

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

Table of Contents

﻿

﻿

 

 

Article

 

Page

1 

Coverage

1  2 

Commencement and Termination

1  3 

Concurrency of Conditions

2  4 

Premium

3  5 

Sanctions

3  6 

Loss Notices and Settlements

3  7 

Late Payments

4  8 

Offset

5  9 

Access to Records

5  10 

Errors and Omissions (BRMA 14F)

5  11 

Currency (BRMA 12A)

6  12 

Taxes (BRMA 50B)

6  13 

Federal Excise Tax (BRMA 17D)

6  14 

Foreign Account Tax Compliance Act

6  15 

Reserves

6  16 

Insolvency

8  17 

Arbitration

8  18 

Service of Suit (BRMA 49C)

9  19 

Severability (BRMA 72E)

10  20 

Governing Law (BRMA 71B)

10  21 

Confidentiality

10  22 

Non-Waiver

11  23 

Notices and Contract Execution

11  24 

Intermediary

12 

﻿

Schedule A

 

﻿

Schedule B

 

﻿

﻿

 

 

 

16\F7V1072

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

Non-Florida Reinstatement Premium Protection

Reinsurance Contract

Effective:  July 1, 2016

﻿

entered into by and between

﻿

Federated National Insurance Company

Sunrise, Florida

(hereinafter referred to as the "Company")

﻿

and

﻿

The Subscribing Reinsurer(s) Executing the

Interests and Liabilities Agreement(s)

Attached Hereto

(hereinafter referred to as the "Reinsurer")

﻿

﻿

﻿

Article 1 - Coverage

By this Contract the Reinsurer agrees to indemnify the Company for 100% of any
reinstatement premium which the Company pays or becomes liable to pay as a
result of loss occurrences covered under the Company's Non-Florida Property
Catastrophe Excess of Loss Reinsurance Contract, effective July 1, 2016
(hereinafter referred to as the "Original Contract" and described in Schedule A
attached hereto), subject to the terms, conditions and limitations set forth
herein and in Schedules A and B attached to and forming part of this Contract.

﻿

﻿

Article 2 - Commencement and Termination

A.    This Contract shall become effective at 12:01 a.m., Eastern Standard Time,
July 1, 2016, with respect to reinstatement premium payable by the Company under
the Original Contract as a result of losses arising out of loss occurrences
commencing at or after that time and date, and shall remain in force until
12:01 a.m., Eastern Standard Time, July 1, 2017.

﻿

B.    Notwithstanding the provisions of paragraph A. above, the Company may
terminate a Subscribing Reinsurer's percentage share in this Contract at any
time by giving written notice to the Subscribing Reinsurer in the event any of
the following circumstances occur:

﻿

1.     The Subscribing Reinsurer's policyholders' surplus (or its equivalent
under the Subscribing Reinsurer's accounting system) at the inception of this
Contract has been reduced by 20.0% or more of the amount of surplus (or the
applicable equivalent) 12 months prior to that date; or

﻿

2.     The Subscribing Reinsurer's policyholders' surplus (or its equivalent
under the Subscribing Reinsurer's accounting system) at any time during the term
of this Contract has been reduced by 20.0% or more of the amount of surplus (or
the applicable equivalent) at the date of the Subscribing Reinsurer's most
recent financial



1

 

 

16\F7V1072

Page 1

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

statement filed with regulatory authorities and available to the public as of
the inception of this Contract; or

﻿

3.     The Subscribing Reinsurer's A.M. Best's rating has been assigned or
downgraded below "A-" and/or Standard & Poor's rating has been assigned or
downgraded below "BBB+"; or

﻿

4.     The Subscribing Reinsurer has become, or has announced its intention to
become, merged with, acquired by or controlled by any other entity or
individual(s) not controlling the Subscribing Reinsurer's operations previously;
or

﻿

5.     A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

﻿

6.     The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or

﻿

7.     The Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company's prior written consent; or

﻿

8.     The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or

﻿

9.     The Subscribing Reinsurer has hired an unaffiliated runoff claims manager
that is compensated on a contingent basis or is otherwise provided with
financial incentives based on the quantum of claims paid; or

﻿

10.   The Subscribing Reinsurer has failed to comply with the funding
requirements set forth in the Reserves Article.

﻿

C.    If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer's liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

﻿

﻿

Article 3 - Concurrency of Conditions

A.    It is agreed that this Contract will follow the terms, conditions,
exclusions, definitions, warranties and settlements of the Company under the
Original Contract, which are not inconsistent with the provisions of this
Contract.

﻿

B.    The Company shall advise the Reinsurer of any material changes in the
Original Contract which may affect the liability of the Reinsurer under this
Contract.

﻿





2

 

 

16\F7V1072

Page 2

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

﻿

Article 4 - Premium

A.    As premium for the reinsurance coverage provided hereunder for each excess
layer for the term of this Contract, the Company shall pay the Reinsurer the
product of the following (or a pro rata portion thereof in the event the term of
this Contract is less than 12 months and for purposes of calculating
subparagraph 3 below, the term of the Original Contract is a full 12 months):

﻿

1.     The amount, shown as "Reinstatement Factor" for that excess layer in
Schedule B attached hereto; times

﻿

2.     The Final Adjusted Rate on Line for the corresponding excess layer of the
Original Contract; times

﻿

3.     An amount equal to 100% reinsurance placement percentage under each
excess layer of the Original Contract of the final adjusted premium paid by the
Company for the corresponding excess layer of the Original Contract.

﻿

"Final Adjusted Rate on Line" as used herein shall mean an amount equal to a
100% reinsurance placement percentage under each excess layer of the Original
Contract of the final adjusted premium paid by the Company for the corresponding
excess layer of the Original Contract divided by the amount, shown as the
"Reinsurer's Per Occurrence Limit" for that excess layer under the Original
Contract in Schedule A attached hereto.

﻿

B.    The Company shall pay the Reinsurer a deposit premium for each excess
layer of the amount, shown as "Annual Deposit Premium" for that excess layer in
Schedule B attached hereto, in four equal installments of the amount, shown as
"Deposit Premium Installment" for that excess layer in Schedule B attached
hereto, on July 1 and October 1 of 2016, and January 1 and April 1 of
2017.  However, in the event this Contract is terminated, there shall be no
deposit premium installments due after the effective date of termination.

﻿

C.    As soon as possible after the termination or expiration of this Contract,
the Company shall provide a report to the Reinsurer setting forth the premium
due hereunder for each excess layer for the term of this Contract, computed in
accordance with paragraph A, and any additional premium due the Reinsurer or
return premium due the Company for each such excess layer shall be remitted
promptly.

﻿

﻿

Article 5 - Sanctions

Neither the Company nor any Subscribing Reinsurer shall be liable for premium or
loss under this Contract if it would result in a violation of any mandatory
sanction, prohibition or restriction under United Nations resolutions or the
trade or economic sanctions, laws or regulations of the European Union, United
Kingdom or United States of America that are applicable to either party.

﻿

﻿

Article 6 - Loss Notices and Settlements

A.    Whenever reinstatement premium settlements made by the Company under the
Original Contract appear likely to result in a claim hereunder, the Company
shall notify the



3

 

 

16\F7V1072

Page 3

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

Reinsurer.  The Company will advise the Reinsurer of all subsequent developments
relating to such claims that, in the opinion of the Company, may materially
affect the position of the Reinsurer.

﻿

B.    All reinstatement premium settlements made by the Company under the
Original Contract, provided they are within the terms of the Original Contract
and within the terms of this Contract, shall be binding upon the Reinsurer, and
the Reinsurer agrees to pay all amounts for which it may be liable within
10 days of receipt of reasonable evidence of the amount paid (or scheduled to be
paid) by the Company.

﻿

﻿

Article 7 - Late Payments

A.    The provisions of this Article shall not be implemented unless
specifically invoked, in writing, by one of the parties to this Contract.

﻿

B.    In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the "Intermediary") by the payment due date, the party to whom
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest charge on the
amount past due calculated for each such payment on the last business day of
each month as follows:

﻿

1.     The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

﻿

2.     1/365ths of the six-month United States Treasury Bill rate as quoted in
The Wall Street Journal on the first business day of the month for which the
calculation is made; times

﻿

3.     The amount past due, including accrued interest.

﻿

It is agreed that interest shall accumulate until payment of the original amount
due plus interest charges have been received by the Intermediary.

﻿

C.    The establishment of the due date shall, for purposes of this Article, be
determined as follows:

﻿

1.     As respects the payment of routine deposits and premiums due the
Reinsurer, the due date shall be as provided for in the applicable section of
this Contract.  In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.

﻿

2.     Any claim or loss payment due the Company hereunder shall be deemed due
10 days after the proof of loss or demand for payment is transmitted to the
Reinsurer.  If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.

﻿

3.     As respects any payment, adjustment or return due either party not
otherwise provided for in subparagraphs 1. and 2. of this paragraph C., the due
date shall be as provided



4

 

 

16\F7V1072

Page 4

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

for in the applicable section of this Contract.  In the event a due date is not
specifically stated for a given payment, it shall be deemed due 10 days
following transmittal of written notification that the provisions of this
Article have been invoked.

﻿

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

﻿

D.    Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract.  If the debtor
party prevails in an arbitration or other proceeding, then any interest charges
due hereunder on the amount in dispute shall be null and void.  If the debtor
party loses in such proceeding, then the interest charge on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings.  If
a debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.

﻿

E.    Interest charges arising out of the application of this Article that are
$1,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

﻿

﻿

Article 8 - Offset

The Company and the Reinsurer may offset any balance or amount due from one
party to the other under this Contract or any other contract heretofore or
hereafter entered into between the Company and the Reinsurer, whether acting as
assuming reinsurer or ceding company.  The provisions of this Article shall not
be affected by the insolvency of either party.

﻿

﻿

Article 9 - Access to Records

The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance, provided the Reinsurer gives the Company at least 15 days prior
notice of request for such access.  However, a Subscribing Reinsurer or its
designated representatives shall not have any right of access to the records of
the Company if it is not current in all undisputed payments due the
Company.  "Undisputed" as used herein shall mean any amount that the Subscribing
Reinsurer has not contested in writing to the Company specifying the reason(s)
why the payments are disputed.

﻿

﻿

Article 10 - Errors and Omissions (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

﻿





5

 

 

16\F7V1072

Page 5

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

﻿

Article 11 - Currency (BRMA 12A)

A.    Whenever the word "Dollars" or the "$" sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

﻿

B.    Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

﻿

﻿

Article 12 - Taxes (BRMA 50B)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

﻿

﻿

Article 13 - Federal Excise Tax (BRMA 17D)

A.    The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.

﻿

B.    In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.

﻿

﻿

Article 14 - Foreign Account Tax Compliance Act

A.    To the extent the Reinsurer is subject to the deduction and withholding of
premium payable hereon as set forth in the Foreign Account Tax Compliance Act
(Sections 1471-1474 of the Internal Revenue Code), the Reinsurer shall allow
such deduction and withholding from the premium payable under this Contract.

﻿

B.    In the event of any return of premium becoming due hereunder, the return
premium shall be determined and paid in full without regard to any amounts
deducted or withheld under paragraph A of this Article.  In the event the
Company or its agent recovers such premium deductions and withholdings on the
return premium from the United States Government, the Company or its agent shall
reimburse the Reinsurer for such amounts.

﻿

﻿

Article 15 - Reserves

A.    The Reinsurer agrees to fund its share of amounts, including but not
limited to, the Company's ceded unearned premium and outstanding loss reserves
(being the sum of all reinstatement premiums paid by the Company under the
Original Contract but not yet



6

 

 

16\F7V1072

Page 6

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

recovered from the Reinsurer, plus the Company's reserves for reinstatement
premium due under the Original Contract, if any) (hereinafter referred to as
"Reinsurer's Obligations") by:

﻿

1.     Clean, irrevocable and unconditional letters of credit issued and
confirmed, if confirmation is required by the insurance regulatory authorities
involved, by a bank or banks meeting the NAIC Securities Valuation Office credit
standards for issuers of letters of credit and acceptable to said insurance
regulatory authorities; and/or

﻿

2.     Escrow accounts for the benefit of the Company; and/or

﻿

3.     Cash advances;

﻿

if the Reinsurer:

﻿

1.     Is unauthorized in any state of the United States of America or the
District of Columbia having jurisdiction over the Company and if, without such
funding, a penalty would accrue to the Company on any financial statement it is
required to file with the insurance regulatory authorities involved; or

﻿

2.     Has an A.M. Best Company's rating equal to or below B++ at the inception
of this Contract.

﻿

The Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved.

﻿

B.    With regard to funding in whole or in part by letters of credit, it is
agreed that each letter of credit will be in a form acceptable to insurance
regulatory authorities involved, will be issued for a term of at least one year
and will include an "evergreen clause," which automatically extends the term for
at least one additional year at each expiration date unless written notice of
non-renewal is given to the Company not less than 30 days prior to said
expiration date.  The Company and the Reinsurer further agree, notwithstanding
anything to the contrary in this Contract, that said letters of credit may be
drawn upon by the Company or its successors in interest at any time, without
diminution because of the insolvency of the Company or the Reinsurer, but only
for one or more of the following purposes:

﻿

1.     To reimburse itself for the Reinsurer's share of unearned premiums
returned to insureds on account of policy cancellations, unless paid in cash by
the Reinsurer;

﻿

2.     To reimburse itself for the Reinsurer's share of reinstatement premiums
paid by the Company under the terms of the Original Contract, unless paid in
cash by the Reinsurer;

﻿

3.     To reimburse itself for the Reinsurer's share of any other amounts
claimed to be due hereunder, unless paid in cash by the Reinsurer;

﻿

4.     To fund a cash account in an amount equal to the Reinsurer's share of
amounts, including, but not limited to, the Reinsurer's Obligations as set forth
above, funded by means of a letter of credit which is under non-renewal notice,
if said letter of credit has not been renewed or replaced by the Reinsurer
10 days prior to its expiration date;

﻿





7

 

 

16\F7V1072

Page 7

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

5.     To refund to the Reinsurer any sum in excess of the actual amount
required to fund the Reinsurer's share of amounts, including but not limited to,
the Reinsurer's Obligations as set forth above, if so requested by the
Reinsurer.

﻿

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.

﻿

﻿

Article 16 - Insolvency

A.    In the event of the insolvency of the Company, this reinsurance shall be
payable directly to the Company or to its liquidator, receiver, conservator or
statutory successor on the basis of the liability of the Company without
diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim.  It is agreed, however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the Company
indicating the policy or bond reinsured which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or liquidation proceeding or in the receivership,
and that during the pendency of such claim, the Reinsurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated, any defense or defenses that it may deem available to the
Company or its liquidator, receiver, conservator or statutory successor.  The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the Court, against the Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.

﻿

B.    Where two or more Subscribing Reinsurers are involved in the same claim
and a majority in interest elect to interpose defense to such claim, the expense
shall be apportioned in accordance with the terms of this Contract as though
such expense had been incurred by the Company.

﻿

C.    It is further understood and agreed that, in the event of the insolvency
of the Company, the reinsurance under this Contract shall be payable directly by
the Reinsurer to the Company or to its liquidator, receiver or statutory
successor, except as provided by Section 4118(a) of the New York Insurance Law
or except (1) where this Contract specifically provides another payee of such
reinsurance in the event of the insolvency of the Company or (2) where the
Reinsurer with the consent of the direct insured or insureds has assumed such
policy obligations of the Company as direct obligations of the Reinsurer to the
payees under such policies and in substitution for the obligations of the
Company to such payees.

﻿

﻿

Article 17 - Arbitration

A.    As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration.  One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall



8

 

 

16\F7V1072

Page 8

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

be chosen by the two Arbiters before they enter upon arbitration, all of whom
shall be active or retired disinterested executive officers of insurance or
reinsurance companies or Lloyd's London Underwriters.  In the event that either
party should fail to choose an Arbiter within 30 days following a written
request by the other party to do so, the requesting party may choose two
Arbiters who shall in turn choose an Umpire before entering upon
arbitration.  If the two Arbiters fail to agree upon the selection of an Umpire
within 30 days following their appointment, each Arbiter shall nominate three
candidates within 10 days thereafter, two of whom the other shall decline, and
the decision shall be made by drawing lots.

﻿

B.    Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire.  The Arbiters shall consider this
Contract as an honorable engagement rather than merely as a legal obligation and
they are relieved of all judicial formalities and may abstain from following the
strict rules of law.  The decision of the Arbiters shall be final and binding on
both parties; but failing to agree, they shall call in the Umpire and the
decision of the majority shall be final and binding upon both parties.  Judgment
upon the final decision of the Arbiters may be entered in any court of competent
jurisdiction.

﻿

C.    If more than one Subscribing Reinsurer is involved in the same dispute,
all such Subscribing Reinsurers shall, at the option of the Company, constitute
and act as one party for purposes of this Article and communications shall be
made by the Company to each of the Subscribing Reinsurers constituting one
party, provided, however, that nothing herein shall impair the rights of such
Subscribing Reinsurers to assert several, rather than joint, defenses or claims,
nor be construed as changing the liability of the Subscribing
Reinsurers participating under the terms of this Contract from several to joint.

﻿

D.    Each party shall bear the expense of its own Arbiter, and shall jointly
and equally bear with the other the expense of the Umpire and of the
arbitration.  In the event that the two Arbiters are chosen by one party, as
above provided, the expense of the Arbiters, the Umpire and the arbitration
shall be equally divided between the two parties.

﻿

E.    Any arbitration proceedings shall take place at a location mutually agreed
upon by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.

﻿

﻿

Article 18 - Service of Suit (BRMA 49C)

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)

﻿

A.    It is agreed that in the event the Reinsurer fails to pay any amount
claimed to be due hereunder, the Reinsurer, at the request of the Company, will
submit to the jurisdiction of a court of competent jurisdiction within the
United States.  Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer's rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

﻿





9

 

 

16\F7V1072

Page 9

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

B.    Further, pursuant to any statute of any state, territory or district of
the United States which makes provision therefor, the Reinsurer hereby
designates the party named in its Interests and Liabilities Agreement, or if no
party is named therein, the Superintendent, Commissioner or Director of
Insurance or other officer specified for that purpose in the statute, or his
successor or successors in office, as its true and lawful attorney upon whom may
be served any lawful process in any action, suit or proceeding instituted by or
on behalf of the Company or any beneficiary hereunder arising out of this
Contract.

﻿

﻿

Article 19 - Severability (BRMA 72E)

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

﻿

﻿

Article 20 - Governing Law (BRMA 71B)

This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.

﻿

﻿

Article 21 - Confidentiality

A.    The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract, including all
information obtained through any audits and any claims information between the
Company and the Reinsurer, and any submission or other materials relating to any
renewal (hereinafter referred to as "Confidential Information") are proprietary
and confidential to the Company. 

﻿

B.    Except as provided for in paragraph C. below, the Reinsurer shall not
disclose any Confidential Information to any third parties, including but not
limited to the Reinsurer's subsidiaries and affiliates, other insurance
companies and their subsidiaries and affiliates, underwriting agencies, research
organizations, any unaffiliated entity engaged in modeling insurance or
reinsurance data, and statistical rating organizations. 

﻿

C.    Confidential Information may be used by the Reinsurer only in connection
with the performance of its obligations or enforcement of its rights under this
Contract and will only be disclosed when required by (1) retrocessionaires
subject to the business ceded to this Contract, (2) regulators performing an
audit of the Reinsurer's records and/or financial condition, or (3) external
auditors performing an audit of the Reinsurer's records in the normal course of
business; provided that the Reinsurer advises such parties of the confidential
nature of the Confidential Information and their obligation to maintain its
confidentiality.  The Reinsurer shall be responsible for any breach of this
provision by any third-party representatives of the Reinsurer.  The Company
requires that any third-party representatives of the Reinsurer agree, in
writing, to be bound by this Confidentiality Article or by a separate written
confidentiality agreement, containing terms no less stringent than those set
forth in this Article.

﻿





10

 

 

16\F7V1072

Page 10

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

D.    Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same at least 10 days prior to such
release or disclosure and to use its best efforts to assist the Company in
maintaining the confidentiality provided for in this Article.

﻿

E.    Any disclosure of Non-Public Personally Identifiable Information shall
comply with all state and federal statutes and regulations governing the
disclosure of Non-Public Personally Identifiable Information.  "Non-Public
Personally Identifiable Information" shall be defined as this term or a similar
term is defined in any applicable state, provincial, territory, or federal
law.  Disclosing or using this information for any purpose not authorized by
applicable law is expressly forbidden without the prior consent of the Company.

﻿

F.    The parties agree that any information subject to privilege, including the
attorney-client privilege or attorney work product doctrine (collectively
"Privilege") shall not be disclosed to the Reinsurer until, in the Company's
opinion, such Privilege is deemed to be waived or otherwise compromised by
virtue of its disclosure pursuant to this Contract.  Furthermore, the Reinsurer
shall not assert that any Privilege otherwise applicable to the Confidential
Information has been waived or otherwise compromised by virtue of its disclosure
pursuant to this Contract. 

﻿

G.    The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.

﻿

﻿

Article 22 - Non-Waiver

The failure of the Company or Reinsurer to insist on compliance with this
Contract or to exercise any right, remedy or option hereunder shall not:  (1)
constitute a waiver of any rights contained in this Contract, (2) prevent the
Company or Reinsurer from thereafter demanding full and complete compliance,
(3) prevent the Company or Reinsurer from exercising such remedy in the future,
nor (4) affect the validity of this Contract or any part thereof.

﻿

﻿

Article 23 - Notices and Contract Execution

A.    Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile.  With the exception
of notices of termination, first class mail is also acceptable.

﻿

B.    The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

﻿

1.     Paper documents with an original ink signature;

﻿

2.     Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

﻿





11

 

 

16\F7V1072

Page 11

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

3.     Electronic records with an electronic signature made via an electronic
agent.  For the purposes of this Contract, the terms "electronic
record," "electronic signature" and "electronic agent" shall have the meanings
set forth in the Electronic Signatures in Global and National Commerce Act of
2000 or any amendments thereto.

﻿

C.    This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.

﻿

﻿

Article 24 - Intermediary

Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder.  All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary.  Payments by the Company to the Intermediary will be deemed
payment to the Reinsurer.  Payments by the Reinsurer to the Intermediary will be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.

﻿

﻿

In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date specified below:

﻿

This ________________ day of ____________________________ in the year
____________.

﻿

Federated National Insurance Company

﻿

﻿

     /s/ Michael H. Braun                   

﻿

﻿

/s/ signed by all participating reinsurers

12

 

 

16\F7V1072

Page 12

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

Schedule A

Non-Florida Reinstatement Premium Protection

Reinsurance Contract

Effective:  July 1, 2016

﻿

Federated National Insurance Company

Sunrise, Florida

﻿

﻿

﻿

﻿

﻿

Original Contract

First Excess

Original Contract Second Excess

Reinsurer's Per Occurrence Limit

*****

*****

Reinsurer's Term Limit

*****

*****

Minimum Premium

*****

*****

AAL

*****

*****

Annual Deposit Premium

*****

*****

Deposit Premium Installments

*****

*****

﻿

﻿

﻿

 

 

 

 

 

16\F7V1072

Schedule A

 

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------

 

Schedule B

Non-Florida Reinstatement Premium Protection

Reinsurance Contract

Effective:  July 1, 2016

﻿

Federated National Insurance Company

Sunrise, Florida

﻿

﻿

﻿

﻿

﻿

First RPP

Layer

Second RPP

Layer

Reinstatement Factor

*****

*****

Annual Deposit Premium

*****

*****

Deposit Premium Installments

*****

*****

﻿

﻿

﻿

﻿

The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer

in the percentage share for that excess layer as expressed in its

Interests and Liabilities Agreement attached hereto.

﻿



 

 

16\F7V1072

Schedule B

cid:image001.png@01CFC109.56F8DC10 [c996-20160930xex10_4g001.jpg]

 

--------------------------------------------------------------------------------